Title: To Thomas Jefferson from Daniel Fisher, 22 April 1781
From: Fisher, Daniel
To: Jefferson, Thomas



Sir
Greenesville April 22d 1781

Your Excellency’s circular letter of the 12th instant I have just now recived. The reasons therein contained for carrying into execution, the law subjecting the militia delinquents to six months service, are so obvious and cogent, that to reflect a moment on its propriety, would betray a great want of discernment: But in this county, our being without commissions for the captains &c. will retard it for some time. We have had so many resignations, and new appointments, that hardly an officer below the degree of a Major is commissioned. Those now down with the General, are without. Should a court-martial be appointed, the backwardness will be so great in executing the law above aluded to, that the officers will make any plausible excuse for declining to give sentence against the delinquents. Your Excellency will therefore please to send commissions.
That our number of militia, viz. one fourth, should be with the General, I direct a much greater to rendezvous, out of whom, the releif has been appointed: those who have failed to appear, have as yet, only, been threatned.
I have been applied to by Colo. James Mason, who is I am told in the Commissary’s department, for discharges for some persons who are said to be in his service. I have refused to grant them any, the consequence is, they have disobeyed orders. I requested Mr. Mason to speak to your Excellency on this subject, who promised me so to do; but hitherto I have received no answer. I shall be glad to know your Excellency’s pleasure herein. I think it would be most prudent for the Commissaries to procure their assistants, out of those persons who are exempt from militia duty, either by age, or through infirmity, numbers of whom might be easily procured. Your Excellency will observe by the enclosed letter, who the persons are that expect exemption, and the mode intended to be adopted, to effect them, which if it succeeds, will give great disgust to many of our militia.
The letter of the 30th. of March last referred to in your Excellency’s to which this is an answer has not yet come to hand.
I have the honour to be Your Excellency’s most obedient Servt,

D Fisher

